Exhibit 12 Corning Incorporated and Subsidiary Companies Computation of Ratio of Earnings to Fixed Charges andRatio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (In millions, except ratios) FiscalyearsendedDecember31, Income from continuing operations before taxes on income $ Adjustments: Equity in earnings of equity affiliates Distributed income of equity affiliates(1) Net income attributable to noncontrolling interests 10 3 Fixed charges net of capitalized interest Earnings before taxes and fixed charges as adjusted $ Fixed charges: Interest incurred $ Portion of rent expense which represents an appropriate interest factor(2) 31 36 28 27 30 Amortization of debt costs 3 3 2 4 3 Total fixed charges $ Preferred stock grossed up to a pre-tax basis Combined fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges 7.3x 26.0x 14.8x 11.3x 16.3x Ratio of earnings to combined fixed charges and preferred stock dividends 4.8x 15.4x 14.8x 11.3x 16.3x In 2014, includes a $1.6 billion dividend received from Samsung Corning Precision Materials related to the acquisition of Samsung Corning Precision Materials.See Note 8 (Acquisitions) for more details. One-third of net rent expense is the portion deemed representative of the interest factor. © 2016 Corning Incorporated. All Rights Reserved.
